Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 1 of 12




                                                            EXHIBIT B
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 2 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 3 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 4 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 5 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 6 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 7 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 8 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 9 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 10 of 12
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 11 of 12
       E-FILED 2020 OCT 08 11:06 AM DAVIS - CLERK OF DISTRICT COURT
Case 4:20-cv-00332-SMR-CFB Document 1-2 Filed 10/27/20 Page 12 of 12
       E-FILED 2020 OCT 08 11:05 AM DAVIS - CLERK OF DISTRICT COURT
